EX-10 2 f8k_exh101.htm EXHIBIT 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the "Agreement"), executed the 19th day of September,
2005, is entered into by and between D. Scott Olivet ("Employee") and Oakley,
Inc., a Washington corporation (the "Company").

The parties agree as follows:

1.                  Employment. 

(a)                The Employee shall begin employment with the Company on
September 19, 2005 (the "Effective Date").

(b)               The Company does hereby employ, engage and hire Employee as
(i) from the Effective Date through the CEO Start Date (as defined below), an
employee of the Company with responsibility to consult from time to time with
the Chairman of the Company and members of senior management and (ii) from and
after the CEO Start Date, as the Chief Executive Officer of the Company (the
"CEO"), and Employee does hereby accept and agree to such hiring, engagement and
employment.  In his capacity as the CEO, Employee shall have such executive and
managerial authority, powers and duties with respect to the Company as shall be
commensurate with the position and such other authority, powers and duties as
may be from time to time reasonably assigned to him by the Board of Directors of
the Company (the "Board") as a whole or by its Chairman.  Except for sick leave,
reasonable vacations and excused leaves of absence, Employee shall, throughout
his period of employment subsequent to the CEO Start Date, devote substantially
all his working time, attention, knowledge and skills to the performance of such
duties in furtherance of the business of the Company.  The "CEO Start Date"
shall mean the earlier of November 1, 2005, and the date on which Employee
notifies the Company that he is prepared to assume the responsibilities of CEO
and abide by this Section 1(b).

(c)                The Employee shall be appointed to the Board upon the CEO
Start Date.  For so long as Employee remains employed as the CEO, the Nominating
Committee of the Board shall recommend that Employee continue to be nominated
for election to the Board for succeeding terms that commence during the Term of
this Agreement, subject to election by the shareholders of the Company.

2.                  Term of Agreement.  The term (the "Term") of employment
under this Agreement shall begin on the Effective Date and continue through
December 31, 2010, unless otherwise provided herein.  The Term shall be
automatically extended for successive additional one (1) year periods unless
either party gives the other written notice of nonextension at least ninety (90)
days prior to the end of the then Term.  A notice of nonextension by the Company
shall be treated as a termination without Cause by the Company as of the end of
the then Term.

3.                  Compensation.

(a)                Base Salary.  The Company shall pay Employee an annual base
salary at the rate of $600,000 per year, payable in equal biweekly installments
or at such other times as Employee and the Company shall agree.  Employee's base
salary may be increased (but not decreased) as determined by the Compensation
and Stock Option Committee of the Board (the "Compensation Committee") in its
sole and absolute discretion from time to time (such amount, as I may be
increased, "Base Salary").

(b)               Bonus. 

i)                    Signing Bonus.  Employee shall be entitled to receive a
signing bonus in an amount equal to $350,000 on the CEO Start Date. 

ii)                   Annual Performance Bonus. 

(1)               Employee shall be eligible to receive an annual performance
bonus with respect to each calendar year commencing after the Effective Date, in
an amount equal to a percentage of Employee's annual base salary with a target
bonus equal to 75% of Employee's annual base Salary (the "Target Bonus"), based
on pre-established financial goals of the Company determined annually by the
Compensation Committee.  In recent years, the Compensation Committee has
determined to pay Company executives bonuses in excess of the target bonus for
performance above budget.  The annual performance bonus shall be payable as soon
as administratively practicable following the public release of preliminary
financial information for the applicable calendar year, or such earlier date as
may be required to avoid imposition of the increase in tax described in Internal
Revenue Code Section 409A(a)(1)(B)(i)(II).  The Compensation Committee, in its
sole and absolute discretion, may provide for bonus potential in addition to
this annual performance bonus.

(2)               For the 2005 calendar year, Employee shall be entitled to
receive a total annual performance bonus of $75,000, payable at such time as the
Company's other executive officers are paid performance bonuses for 2005,
provided Employee commences employment as the CEO on or before November 1, 2005.

(c)                Equity Compensation.

i)                    Stock Options.  On the Effective Date, the Company shall
grant Employee an option to purchase 400,000 shares of the Company's common
stock (the "Grant"), at an exercise price equal to the fair market value of the
Company's common stock on the Effective Date.  The options subject to the Grant
shall vest and become exercisable in equal 20% installments on each of the first
five anniversaries of the Effective Date (subject to the provisions of Section 4
of this Agreement).  The Grant shall be subject to such terms and conditions as
are determined by the Compensation Committee, consistent with the Company's
Amended and Restated 1995 Stock Incentive Plan, as amended (the "Stock Incentive
Plan"), as provided in the form of Stock Option Agreement annexed hereto as
Exhibit A.  The term of the options subject to the Grant shall be ten years from
the date of grant.

ii)                   Restricted Stock.  On the Effective Date, the Company
shall grant Employee:

(1)               75,000 shares of Restricted Stock of the Company, which shall
vest and become nonforfeitable in equal 20% installments on each of the first
five anniversaries of the Effective Date (subject to the provisions of Section 4
of this Agreement); and

(2)               75,000 shares of Restricted Stock of the Company, which shall
vest and become nonforfeitable upon the fifth anniversary of the Effective Date
(provided Employee has not had a termination of employment prior to such date),
provided, however, that if in any calendar year commencing after calendar year
2005, and during the Term, the Company shall record earnings per share growth of
at least 15% versus the prior calendar year, then 25% of the grant of Restricted
Stock made to Employee pursuant to this Section 3(c)(ii)(2) shall become vested
("Performance Acceleration") as of the first business day following the issuance
of the financials for such year (subject to the provisions of Section 4 of this
Agreement); and

(3)               the Restricted Stock grants made pursuant to Sections 3
(c)(ii)(1) and (2) shall be subject to any other terms and conditions as are
determined by the Compensation Committee, consistent with the Stock Incentive
Plan, as provided in the form of Restricted Stock Agreement annexed hereto as
Exhibit B.

iii)                 Future Grants.  The Compensation Committee shall review its
annual equity award policy and in its sole and absolute discretion may make such
additional future grants of equity compensation as it deems appropriate.

(d)               Fringe Benefits.  Employee shall be entitled to:

i)                    an automobile allowance of $1,000 per month;

ii)                   reimbursement for the following documented expenses:  (x)
the reasonable direct cost to Employee of moving his personal effects (including
art) from his principal residence in or near Portland, Oregon and storage in San
Francisco, California, including in all cases packing and unpacking, and
trailering of his automobiles; (y) temporary living expenses, rental car costs
and commuting expenses in each case for up to 90 days, and (z)  selling
commissions and direct costs to Employee of selling his owned home in San
Francisco, California and of buying a new residence within commuting distance of
the Company's headquarters, in an amount not to exceed $100,000 in the aggregate
for this clause (z) and with full tax gross up of the amounts in this subsection
(ii) to the extent necessary so Employee will have no after tax cost for such
reimbursement; and

iii)                 participate in any fringe and other benefit programs
adopted from time to time by the Company for the benefit of its senior
executives, including, but not limited to vacation, 401(k) plan, medical/dental,
disability and life insurance benefits consistent with those provided to
similarly situated executive officers of the Company.

(e)                The Company shall make such deductions and withhold such
amounts from each payment made to Employee under this Agreement as may be
required from time to time by law, governmental regulation and/or order.

4.                  Termination of Employment.

(a)                Termination Generally.  If Employee's employment with the
Company is terminated, Employee will be entitled to benefits as set forth
below.  The employment may be terminated by either party at any time with or
without Cause and with or without Good Reason.  In all cases Employee will
receive, without duplication of other provisions of this Agreement, accrued
amounts, including unpaid Base Salary, accrued vacation in accordance with
Company policy, unpaid expense reimbursement, unpaid bonuses earned for
completed prior years, rights under benefit, fringe and equity plans consistent
with Company practice and the terms of those plans and Employee's then existing
rights to indemnification and directors and officers liability insurance
coverage.

i)                    Death.  If Employee dies while employed by the Company,
his employment shall immediately terminate, the Company's obligation to pay
Employee's base salary and bonus shall cease as of the date of death, and
Employee's beneficiaries or his estate shall receive benefits in accordance with
any Company plans then in effect.

ii)                   Disability.  If as a result of Employee's incapacity due
to physical or mental illness ("Disability"), Employee shall have been absent
from the full-time performance of his duties with the Company for six
consecutive months, the Company may, upon 30 days' notice to Employee while he
is still so Disabled, and subject to any applicable federal or state disability
or leave laws, terminate Employee's employment and Employee shall be entitled to
receive benefits in accordance with any Company plans then in effect.

iii)                 Termination for Cause.  The Company shall have the right to
terminate Employee's employment for Cause by giving Employee written notice of
the effective date of such termination.  For purposes of this Agreement, "Cause"
shall mean (1) the willful and continued failure by Employee to substantially
perform his duties with the Company (other than by reason of the Employee's
physical or mental incapacity) after written notice of such failure is given to
Employee by the Company), (2) the willful engaging by Employee in misconduct
with regard to the Company or in the performance of his duties (including, but
not limited to a material violation of any material policies or procedures of
the Company) that is demonstrably and materially injurious to the Company,
monetarily or otherwise, (3) Employee's conviction of, or entry of a plea of
guilty or nolo contendere to, a felony or other crime involving moral turpitude,
(4) the commission by Employee of any act of theft, embezzlement or fraud in
connection with his employment with the Company, (5) Employee's material breach
of any of the material terms of this Agreement or any other material agreement
that he now has or later has with the Company and/or any of its subsidiaries or
affiliates, which breach is not cured within 15 days after the giving of written
notice thereof or is not capable of cure, and (6) Employee's knowing
appropriation (or attempted appropriation) of a material business opportunity of
the Company, including attempting to secure or securing from anyone other than
the Company any personal profit without the Company's consent in connection with
any transaction entered into on behalf of the Company.  If the Company
terminates Employee's employment for Cause, the Company shall have no further
obligation under this Agreement from and after the date of termination, except
as provided above.

iv)                 Voluntary Termination by Employee.  In the event that
Employee's employment with the Company is voluntarily terminated by Employee
other than for Good Reason, the Company shall have no further obligation under
this Agreement from and after the date of termination except as provided above. 
For purposes of this Agreement, "Good Reason" shall mean (1) diminution in
Employee's title; (2) material diminution in Employee's duties, power or
authority that is not cured by the Company within fifteen (15) days of the
giving of written notice thereof; (3) so long as Jim Jannard or his family or
entities owned by them owns 35% or more of the outstanding voting stock of the
Company failure to elect or reelect Employee to the Board or removal therefrom;
(4) failure within fifteen (15) days after written notice to pay Employee any
amounts due hereunder; (5) relocation of Employee from the Company's executive
offices or relocation of such offices 50 miles or more further away from
Employee's principle residence at such time; (6) failure of a successor to the
Company to delivery an assumption agreement to Employee within fifteen (15) days
after written notice; and (7) a material breach by the Company of this Agreement
that is not cured within fifteen (15) days of the giving of written notice
thereof. 

v)                  Other Termination.  If Employee's employment is terminated
(i) by the Company for any reason other than Employee's death or Disability or
for Cause or (ii) by Employee for Good Reason, the Company shall pay Employee
(in consideration for Employee's execution of a unilateral release of all known
or unknown claims against the Company as of the date of such termination that is
in the form annexed hereto as Exhibit C, with such changes reasonably made by
the Company thereto as may be necessary or appropriate to make the release
legally enforceable or, without adding any significant burdens on employee, to
address the specific circumstances of such termination of employment):

(1)               an amount equal to eighteen months (the "Severance Period") of
the Employee's Base Salary as of the date of such termination, payable in
biweekly installments over the Severance Period as if the Employee had remained
in the Company's employ during the Severance Period;

(2)               an amount equal to any accrued but unpaid annual performance
bonus attributable to the calendar year ended immediately prior to the calendar
year in which the termination occurred (payable on the date such bonus would
otherwise have been paid had the Employee remained in the Company's employ);

(3)               an amount equal to the pro rata portion of the annual
performance bonus (pro rated for the Stub Period, as defined below), if any,
payable for the calendar year in which the termination occurred, based on actual
results through the last calendar quarter ended prior to the date of termination
(the "Stub Period") compared to the financial target related to such bonus for
such period (the "Stub Period Bonus") payable as soon as administratively
practicable following determination of such amount by the Compensation
Committee; and

(4)               an amount equal to the Target Bonus divided by 12 and
multiplied by 18 minus the number of months in the Stub Period (the "Severance
Bonus Period"), payable in equal monthly installments over the Severance Bonus
Period.

Notwithstanding the foregoing, the schedule of payments made pursuant the terms
of this Section 4(a)(v) shall be modified by the Company as may be required to
avoid imposition of the increase in tax described in Section
409A(a)(1)(B)(i)(II) without the imposition of the six month waiting period
described in Section 409A(a)(2)(B)(i), provided, however, that such modification
(i) shall not increase the length of the period over which such benefits shall
be paid and (ii) shall be made in such a manner so as to avoid the imposition of
a significant financial hardship on Executive.

Provided Employee timely elects to receive continuation of benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA") for
himself and his dependents with respect to any of the Company's medical or
dental plans, the Company shall provide medical benefits by paying such COBRA
premiums for the earlier to occur of (i) 18 months following Employee's
termination of employment or (ii) until such time as Employee and his dependents
no longer elect to receive such COBRA coverage.

(b)               Acceleration of Stock Options and Restricted Stock.  If
Employee's employment is terminated by the Company without Cause or by Employee
for Good Reason, the vesting of that portion of Employee's stock options and
Restricted Stock that are outstanding as of the date of Employee's termination,
if any, which would have vested within twelve months after the date of
Employee's termination shall be accelerated and all stock options shall remain
exerciseable for one (1) year after such termination, provided that the
Restricted Stock granted pursuant to Section 3(c)(ii)(1) shall fully vest on any
such termination.  If Employee's employment is terminated due to Employee's
death or Disability, by Employee without Good Reason, or by the Company for
Cause, the unvested portion of Employee's stock options and Restricted Stock
that are outstanding as of the date of Employee's termination, if any, shall
terminate upon such termination of employment.  In addition, upon a termination
of employment by the Company other than for Cause, death or Disability, or by
Employee with Good Reason, in connection with or within 24 months following the
consummation of a Change in Control (as defined in the Company Executive
Severance Plan), all unvested stock option and Restricted Stock grants shall
become immediately vested and, in the case of stock options, exercisable and all
stock options shall remain exerciseable for one (1) year after such termination.

i)                    Performance Acceleration.  With regard to restricted stock
granted pursuant to Section 3(c)(ii)(2) of this Agreement, (A) if Employee's
employment is terminated by the Company without Cause or by Employee for Good
Reason,  (B) the date of such termination is on or after July 1 of any fiscal
year and (C) at the end of the calendar year in which such termination occurred
the Company has met the requirements for Performance Acceleration, then those
shares of Employee's Restricted Stock that are subject to the Performance
Acceleration for such calendar year shall become vested on the date that the
Compensation Committee confirmed that the Performance Acceleration criteria was
met, with the exact number of restricted shares vesting being based pro rata on
the number of days Employee was employed by the Company in such calendar year;
provided, however, that there shall be no duplication of vesting under the terms
of this Agreement.

(c)                Excise Tax Gross Up.  Payment to Executive of the amount or
amounts specified in Exhibit D, at such time or times as specified in Exhibit D,
as an excise tax Gross-Up Payment as provided in Exhibit D.  In connection with
this, the Company and Executive agree to the provisions of Exhibit D, which are
incorporated herein by this reference.        

5.                  Assignment of Intellectual Property Rights.

(a)                Definition of "Inventions".  As used herein, the term
"Inventions" shall mean all inventions, discoveries, improvements, original
works of authorship, trade secrets, formulas, techniques, data, programs,
systems, specifications, documentation, algorithms, flow charts, logic diagrams,
source codes, object codes, processes, and other technical, business, product,
marketing or financial information, plans, or other subject matter pertaining to
the Company or any of its customers, consultants or licensees, whether or not
patented, tested, reduced to practice, or subject to patent, trademark,
copyright, trade secret, mask work or other forms of protection (including all
rights to obtain, register, perfect, renew, extend, continue, divide and enforce
these proprietary interests),  which are made, created, authored, conceived,
modified, enhanced or reduced to practice by Employee, either alone or jointly
with others, during the period of employment with the Company, whether or not
during normal working hours, which (A) relate to the actual or anticipated
business, activities, research, or investigations of the Company or (B) result
from or is suggested by work performed by Employee for the Company (whether or
not made or conceived during normal working hours or on the premises of the
Company), or (C) which result, to any extent, from use of the Company's time,
material, proprietary information, premises or property; provided that the term
"Inventions" shall not be deemed to include those inventions, if any, listed on
the Schedule A attached to this Agreement, which is incorporated by reference
and which Employee represents and warrants contains no confidential information
of third parties.

(b)               Work for Hire.  Employee expressly acknowledges that all
copyrightable aspects of the Inventions are to be considered "works made for
hire" within the meaning of the Copyright Act of 1976, as amended (the "Act"),
and that the Company is to be the "author" within the meaning of such Act for
all purposes.  All such copyrightable works, as well as all copies of such works
in whatever medium fixed or embodied, shall be owned exclusively by the Company
as of its creation, and Employee hereby expressly disclaims any and all interest
in any of such copyrightable works and waives any right of droit morale or
similar rights.

(c)                Assignment.  Employee acknowledges and agrees that all
Inventions constitute trade secrets of the Company and shall be the sole
property of the Company or any other entity designated by the Company.  Employee
hereby conveys and irrevocably assigns to the Company, without further
consideration, all his right, title and interest in and to, and all claims for
past infringement of, all Inventions, including, with respect to any of the
foregoing, all rights of copyright, patent, trademark, trade secret, mask work,
and any and all other proprietary rights therein, the right to modify and create
derivative works, the right to invoke the benefit of any priority under any
international convention, and all rights to register and renew same.  This
assignment is intended to and does extend to Inventions which have not yet been
created.  No rights are hereby conveyed in Inventions, if any, made by Employee
prior to his employment with the Company which are identified in the attached
Schedule A.  Notwithstanding the foregoing, (i) this Agreement does not apply to
any Invention that Employee developed entirely on his own time without using the
Company's equipment, supplies, facilities, or proprietary information except for
those Inventions that either relate at the time of conception or reduction to
practice of the Invention to the Company's business, or actual or demonstrably
anticipated research or development of the Company; or result from any work
performed by Employee for the Company, and (ii) Employee understands that the
provisions of this Agreement requiring assignment of Inventions to the Company
do not apply to any invention which qualifies under the provisions of California
Labor Code Section 2870 set forth in Schedule B.  Employee agrees to identify
all Inventions made by Employee that Employee believes meet the criteria of
California Labor Code Section 2870 and are not otherwise disclosed on Schedule A
to the Company in confidence to permit a determination as to whether or not the
Inventions are the property of the Company, and Employee agrees to disclose all
information the Company reasonably requests about Inventions, including those
Employee contends qualify under this exception to his duty to assign Inventions.

(d)               Proprietary Notices; No Filings; Waiver of Moral Rights. 
Employee acknowledges that all Inventions shall, at the sole option of the
Company, bear the Company's patent, copyright, trademark, trade secret, and mask
work notices.

Employee agrees not to file any patent, copyright, or trademark applications
relating to any Invention, except with prior written consent of an authorized
representative of the Company (other than Employee).

Employee hereby expressly disclaims any and all interest in any Inventions and
waives any right of droit morale or similar rights, such as rights of integrity
or the right to be attributed as the creator of the Invention.

(e)                Further Assurances.  Employee agrees to assist the Company,
or any party designated by the Company, promptly on the Company's reasonable
request and at Company expense, whether before or after the termination of
employment, however such termination may occur, in perfecting, registering,
maintaining, and enforcing, in any jurisdiction, the Company's rights in the
Inventions by performing all acts and executing all documents and instruments
deemed necessary or convenient by the Company, including, by way of illustration
and not limitation:

i)                    Executing assignments, applications, and other documents
and instruments in connection with (A) obtaining patents, copyrights,
trademarks, mask works, or other proprietary protections for the Inventions and
(B) confirming the assignment to the Company of all right, title, and interest
in the Inventions or otherwise establishing the Company's exclusive ownership
rights therein.

ii)                   Cooperating in the prosecution of patent, copyright,
trademark and mask work applications, as well as in the enforcement of the
Company's rights in the Inventions, including, but not limited to, testifying in
court or before any patent, copyright, trademark or mask work registry office or
any other administrative body.

Employee shall be reimbursed for all out-of-pocket costs incurred in connection
with the foregoing, if such assistance is requested by the Company after the
termination of Employee's employment.  In addition, to the extent that, after
the termination of employment for whatever reason, Employee's technical
expertise shall be required in connection with the fulfillment of the
aforementioned obligations, the Company shall compensate Employee at a
reasonable rate for the time actually spent by Employee at the Company's request
rendering such assistance.

(f)                 Power of Attorney.  Employee hereby irrevocably appoints the
Company to be his Attorney-In-Fact to execute any document and to take any
action in his name and on his behalf and to generally use his name for the
purpose of giving to the Company the full benefit of the assignment provisions
set forth above.

(g)                Disclosure of Inventions.  Employee shall make full and
prompt disclosure to the Company of all Inventions subject to assignment to the
Company and all information relating thereto in Employee's possession or under
his control as to possible applications and use thereof.

6.                  Representations.

Employee represents, warrants, and covenants that he:

(a)                will not, in the course of employment, knowingly infringe
upon or violate any proprietary rights of any third party (including, without
limitation, any third party confidential relationships, patents, copyrights,
mask works, trade secrets, or other proprietary rights);

(b)               is not a party to any agreements with third parties
(including, without limitation, any noncompetition agreements) which will impair
or prevent him from fulfilling the terms of employment and the obligations of
this Agreement, other than Executive's agreement with his former employer
regarding confidentiality and nonsolicitation of employees from his former
employer under the agreements previously provided to counsel to the Company;

(c)                does not have in his possession any confidential or
proprietary information or documents belonging to others (other than that
relating to a pending litigation for his former employer) and has not disclosed
and will not disclose to the Company, use, or induce the Company to use, any
confidential or proprietary information or documents of others;

(d)               agrees to respect any and all valid obligations which he may
now have to prior employers or to others relating to confidential information,
inventions, or discoveries which are the property of those prior employers or
others, as the case may be; and

(e)                has never been convicted of, or entered into a plea of guilty
or nolo contendere to, a felony or other crime involving moral turpitude.

Employee has supplied or shall promptly supply to the Company or its counsel a
copy of each written agreement to which Employee is subject (other than any
agreement to which the Company is a party) which includes any obligation of
confidentiality, assignment of Inventions, non-competition or non-solicitation.

7.                  Non-Disclosure of Confidential Information, Exclusive
Services and Non-Solicitation.

(a)                Confidentiality.  Employee acknowledges that in his
employment hereunder he will occupy a position of trust and confidence. 
Employee shall not, except as may be required in the normal course of business
to perform his duties hereunder or as required by applicable law, without
limitation in time or until such information shall have become public other than
by Employee's unauthorized disclosure, disclose to others or use, whether
directly or indirectly, any Confidential Information regarding the Company, its
subsidiaries or affiliates.  "Confidential Information" shall mean information
about the Company, its subsidiaries or affiliates, or their respective clients
and customers, that is not disclosed by the Company for financial reporting
purposes and that was learned by Employee in the course of his employment by the
Company, its subsidiaries or affiliates (or during any period in which Employee
performed services for or on behalf of the Company), including (without
limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information.  Employee acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company, its
subsidiaries or affiliates, and that such information gives the Company a
competitive advantage. 

The Employee agrees to (i) deliver or return to the Company, at the Company's
request at any time or upon termination or expiration of his employment or as
soon thereafter as possible, (A) all documents, computer tapes and disks,
records, lists, data, drawings, prints, notes and written information (and all
copies thereof) furnished by the Company, its subsidiaries or affiliates, or
prepared by the Employee during the term of his employment by the Company, its
subsidiaries or affiliates, and (B) all notebooks and other data relating to
research or experiments or other work conducted by Employee in the scope of
employment or any Inventions made, created, authored, conceived, or reduced to
practice by Employee, either alone or jointly with others, and (ii) make full
disclosure relating to any Inventions.  The parties acknowledge that Employee's
rolodex and address books are not covered by this paragraph.

If Employee would like to keep certain property, such as material relating to
professional societies or other non-confidential material, upon the termination
of employment with the Company, he agrees to discuss such issues with the
Company.  Where such a request does not put Confidential Information of the
Company at risk, the Company will customarily grant the request.

(b)               Exclusive Services.  During the Term of this Agreement, and
for so long as Employee is otherwise employed by the Company or its subsidiaries
or affiliates, Employee shall not, directly or indirectly, without the prior
written consent of the Company, provide consultative services or otherwise
provide services to (whether as an employee or a consultant, with or without
pay), own, manage, operate, join, control, participate in, or be connected with
(as a stockholder, partner, or otherwise), any business, individual, partner,
firm, corporation, or other entity that is then a competitor of the Company, its
subsidiaries or affiliates, including without limitation any entity engaged in
the design, manufacture and/or distribution of eyewear (each such competitor a
"Competitor of the Company"); provided, however, that the "beneficial ownership"
by Employee, either individually or as a member of a "group," as such terms are
used in Regulation 13D of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), of not more than five
percent (5%) of the voting stock of any publicly held corporation shall not
alone constitute a violation of this Agreement.  Employee and the Company
acknowledge and agree that the business of the Company is global in nature, and
that the terms set forth herein shall apply on a worldwide basis.  The foregoing
shall not apply to Employee's participation in a pending litigation involving
his former employer.

(c)                Non-Solicitation of Customers and Suppliers.  During the Term
of this Agreement, for so long as Employee is otherwise employed by the Company
or its subsidiaries or affiliates, and for a period of eighteen (18) months
thereafter, Employee shall not, directly or indirectly, use trade secrets or
confidential or proprietary information of the Company or any of its
subsidiaries or affiliates to influence or attempt to influence customers or
suppliers of the Company or any of its subsidiaries or affiliates to divert
their business to any Competitor of the Company.

(d)               Non-Solicitation of Employees.  Employee recognizes that he
possesses and will possess confidential information about other employees of the
Company, its subsidiaries and affiliates, relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with customers of the Company, its subsidiaries and affiliates. 
Employee recognizes that the information he possesses and will possess about
these other employees is not generally known, is of substantial value to the
Company, its subsidiaries or affiliates in developing their business and in
securing and retaining customers, and has been and will be acquired by him
because of his business position with the Company, its subsidiaries and
affiliates.  Employee agrees that, during the Term of this Agreement, for so
long as Employee is otherwise employed by the Company or its subsidiaries or
affiliates, and for a period of eighteen (18) months thereafter, he will not,
directly or indirectly, use trade secrets or confidential or proprietary
information of the Company or any of its subsidiaries or affiliates to disrupt,
damage, impair or interfere with the business of the Company and/or any of its
subsidiaries or affiliates, whether by way of interfering with or raiding their
employees, disrupting their relationships with any prospective or current
customers, or otherwise.  Nor shall Employee during the same period either
directly or indirectly solicit, induce, recruit, or encourage to leave the
employment of the Company and/or any of its subsidiaries or affiliates (other
than in the performance of his duties for the Company) for any reason and/or to
perform work for a Competitor of the Company and/or a competitor of any of the
Company's subsidiaries or affiliates (as an employee, independent contractor, or
otherwise) (such conduct is collectively referred to as "solicitation") any
person who is then employed by the Company and/or any of its subsidiaries or
affiliates or who left the employ of the Company and/or any of its subsidiaries
or affiliates less than six (6) months prior to the solicitation.  Nor shall
Employee during the same period disclose any confidential information or trade
secrets about other employees of the Company and/or any of its subsidiaries or
affiliates to any other person, for purposes of solicitation or otherwise.  The
foregoing shall not be violated by general advertising not targeted at Company
employees nor by serving as a reference upon request.

(e)                Injunctive Relief.  It is expressly agreed that the Company
will or would suffer irreparable injury if Employee were to breach any of the
provisions of this Section 7 and that the Company would by reason of any such
breach be entitled to injunctive relief in a court of appropriate jurisdiction
without the need to post a bond or other security and without the need to
demonstrate special damages.  The aforementioned injunctive relief is and shall
be in addition to any other remedies that may be available to the Company and/or
its subsidiaries or affiliates under this Agreement or otherwise. 

(f)                 Survival of Provisions.  The obligations contained in this
Section 7 shall survive the termination or expiration of Employee's employment
with the Company and shall be fully enforceable thereafter.  If it is determined
by a court of competent jurisdiction in any state that any restriction in this
Section 7 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.

(g)                No Additional Obligations of Employee Excused.  All of the
provisions of this Section 7 are in addition to any other written agreements on
the subjects covered herein that Employee may have with the Company and/or any
of its subsidiaries or affiliates, and are not meant to and do not excuse any
additional obligations that Employee may have under such agreements.

8.                  Cooperation in Third-Party Disputes.  Employee shall
reasonably cooperate with the Company and/or its subsidiaries or affiliates and
each of their respective attorneys or other legal representatives (collectively
referred to as "Attorneys") in connection with any claim, litigation, or
judicial or arbitral proceeding which is now pending or may hereinafter be
brought against the Company and/or any of its subsidiaries or affiliates by any
third party related to the period of Employee's employment with the Company. 
Employee's duty of cooperation shall include, but shall not be limited to, (a)
meeting with the Company's and/or its subsidiaries' or affiliates' Attorneys by
telephone or in person at mutually convenient times and places in order to state
truthfully Employee's knowledge of the matters at issue and recollection of
events; (b) appearing at the Company's and/or its subsidiaries' or affiliates'
and/or their Attorneys' request (and, to the extent reasonably possible, at a
time convenient to Employee that does not conflict with the needs or
requirements of Employee's then-current employer) as a witness at depositions,
trials or other proceedings, without the necessity of a subpoena, in order to
state truthfully Employee's knowledge of the matters at issue; and (c) signing
at the Company's and/or its subsidiaries' or affiliates' and/or their Attorneys'
request declarations or affidavits that truthfully state the matters of which
Employee has knowledge.  The Company shall promptly reimburse Employee for
Employee's actual and reasonable travel or other out-of-pocket expenses that
Employee may incur in cooperating with the Company and/or its subsidiaries or
affiliates and/or their Attorneys pursuant to this Section.  The provisions of
this Section are in addition to any other written agreements on this subject
that Employee may have with the Company and/or its subsidiaries or affiliates
and are not meant to and do not excuse any additional obligations that Employee
may have under such agreements.

9.                  Non-Disparagement.  During Employee's employment with the
Company and for two (2) years thereafter, Employee agrees not to, and the
Company shall cause the officers and directors of the Company not to, in either
case with intent to damage the other, make any public or private communications
that could reflect negatively on, respectively, Employee or the Company and/or
any of its subsidiaries or affiliates and/or their businesses, or past, present
or future officers, directors or employees.  The foregoing shall not apply to
truthful testimony, enforcement of a party's legal rights or normal competitive
statements not based on Employee's service with the Company.  The provisions of
this Section are in addition to any other written agreements on this subject
that Employee may have with the Company and/or any of its subsidiaries or
affiliates, and are not meant to and do not excuse any additional obligations
that Employee may have under such agreements.

10.              Arbitration of Disputes.  Except as is necessary for Employee
and the Company to preserve their respective rights under this Agreement by
seeking necessary equitable relief (including, but not limited to, the Company's
rights under Section 7 of this Agreement) from a court of competent
jurisdiction, the Company and Employee agree that any and all disputes based
upon, relating to or arising out of this Agreement, Employee's employment
relationship with the Company and/or the termination of that relationship,
and/or any other dispute by and between the Company and Employee, including any
and all claims Employee may at any time attempt to assert against the Company,
shall be submitted to binding arbitration in California, pursuant to the
American Arbitration Association's ("AAA") National Rules for the Resolution of
Employment Disputes (the "Rules"), provided that the arbitrator shall allow for
discovery sufficient to adequately arbitrate any statutory claims, including
access to essential documents and witnesses, and otherwise in accordance with
California Code of Civil Procedure § 1283.05, and provided further that the
Rules shall be modified by the arbitrator to the extent necessary to be
consistent with applicable law.  The Company shall pay the costs of the AAA and
the arbitrator and each party shall pay its own costs and attorneys' fees, if
any; provided, however, that the arbitrator may award reasonable attorneys' fees
to the prevailing party, consistent with applicable law, provided that such
legal fees may not be in excess of one (1) percent of the paying party's net
worth.  In any event, the Company shall pay any expenses that Employee would not
otherwise have incurred if the dispute had been adjudicated in a court of law,
rather than through arbitration, including the arbitrator's fee, any
administrative fee and any filing fee in excess of the maximum court filing fee
in the jurisdiction in which the arbitration is commenced.  The Company and
Employee further agree that any hearing must be transcribed by a certified
shorthand reporter, and that the arbitrator shall issue a written decision and
award supported by essential findings of fact and conclusions of law in order to
facilitate judicial review.  Said award and decision shall be issued within
thirty (30) days of the completion of the arbitration.  Judgment in a court of
competent jurisdiction may be had on said decision and award of the arbitrator. 
For these purposes, the parties agree to submit to the jurisdiction of the state
and federal courts located in Orange County, California.

11.              Interpretation.  Employee understands that this Agreement is
deemed to have been drafted jointly by the parties.  Any uncertainty or
ambiguity shall not be construed for or against any party based on attribution
of drafting to any party.

12.              Headings.  Titles or captions of Sections contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provisions hereof.

13.              Survival of Provisions.  Subject to Section 4(c) of this
Agreement, the rights and obligations contained in Sections 4 through 23,
inclusive, of this Agreement shall survive the termination or expiration of this
Agreement or of Employee's employment with the Company, and shall be fully
enforceable thereafter.  Further, subject to Section 4(c) of this Agreement, all
other rights and obligations of the parties hereto, other than those applicable
by their express terms only during the Term of this Agreement, shall survive any
termination or expiration of this Agreement or of Employee's employment with the
Company, and shall be fully enforceable thereafter.

14.              Notices.  All notices and other communications under this
Agreement shall be in writing and shall be given by fax or first class mail,
certified or registered with return receipt requested, and shall be deemed to
have been duly given three (3) days after mailing or twenty-four (24) hours
after transmission of a fax to the respective persons named below:

If to Company:            Oakley, Inc.
One Icon
Foothill Ranch, California  92610
Attention:  Chairman of the Board

If to Employee, at the last address of the Employee on the books of the Company.

Either party may change such party's address for notices by notice duly given
pursuant hereto.

15.              Entire Agreement; Amendment.  This Agreement represents the
entire agreement and understanding between the parties and, except as expressly
stated in this Agreement, supersedes any prior agreement, understanding or
negotiations respecting such subject.  No change to or modification of this
Agreement shall be valid or binding unless it is in writing and signed by
Employee and a duly authorized director of the Company.

16.              Indemnification. 

(a)                The Company shall indemnify and hold Employee harmless with
respect to actions or inactions taken by an officer or director to the fullest
extent permitted by law.  Employee shall be entitled to enter into an
indemnification agreement in the same form the Company has entered into with its
other officers and directors.

(b)               The Company shall during and after Employee's employment,
while liability for actions or inactions as an officer or director exists,
continue to cover Employee under directors and officers liability insurance to
the same extent as it covers its other officers and directors.

17.              No Mitigation; No Offset.  Employee shall not be required in
any way to mitigate the amount of any payment provided for in this Agreement,
and such payments shall not be subject to offset against compensation earned as
the result of employment with another employer.  In addition, except as
otherwise provided in Section 4(a)(i), nothing contained herein shall be
construed to limit in any way Employee's rights or interests in or to accrued
vacation, qualified or nonqualified compensatory arrangements in accordance with
the terms thereof (including the Company's 401(k) plan and deferred compensation
plan) or any other employee benefit vested on Employee's date of termination.

18.              Assignment; Successors.  This Agreement is personal in nature
and neither of the parties hereto shall, without the consent of the other,
assign or transfer this Agreement or any rights or obligations hereunder;
provided, that in the event of the merger, consolidation, transfer or sale of
all or substantially all of the assets of the Company with or to any other
individual or entity, this Agreement shall be binding upon and inure to the
benefit of such successor, and such successor shall discharge and perform all
the promises, covenants, duties and obligations of the Company hereunder and
shall promptly deliver to Employee a written assumption thereof.

19.              Governing Law.  This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the laws of the State of California.

20.              Waiver; Modification.  Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times.  This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.

21.              Severability.  In the event that a court of competent
jurisdiction determines that any portion of this Agreement is in violation of
any statute or public policy, only the portions of this Agreement that violate
such statute or public policy shall be stricken.  All portions of this Agreement
that do not violate any statute or public policy shall continue in full force
and effect.  Further, any court order striking any portion of this Agreement
shall modify the stricken terms as narrowly as possible to give as much effect
as possible to the intentions of the parties under this Agreement.

22.              Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

23.              Legal Fees.  The Company shall pay the reasonable legal fees
incurred by Employee in connection with this Agreement, in an amount not to
exceed $25,000.00.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Employee has hereunto signed this Agreement, as of
the date referred to above.

OAKLEY, INC.

                                                                                
 By:                                                                     
 Its:                                                                     

                                                                                
D. Scott Olivet


 


Schedule A

List of Inventions

If none, initial here:

Otherwise, list inventions below:


Schedule B

CALIFORNIA LABOR CODE SECTION 2870

INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT

 

(a)      Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

 

(1)         Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or

 

(2)         Result from any work performed by the employee for the employer.

 

(b)        To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable."


Exhibit A - Form of Stock Option Agreement

 

Exhibit B - Form of Restricted Stock Agreement

 

Exhibit C - Form of Severance Agreement and Release

 

Exhibit D - Excise Tax Gross Up




I.                                            Subject to the following
provisions of this Exhibit D, but otherwise anything in this Agreement to the
contrary notwithstanding, in the event that the Employee shall become entitled
to payments and/or benefits provided by this Agreement or any other amounts in
the "nature of compensation" (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any person whose
actions result in a change of ownership or effective control covered by Section
280G(b)(2) of the Code or any person affiliated with the Company or such person)
as a result of such change in ownership or effective control, but determined
without regard to any additional payments required under this Exhibit D (a
"Payment") would be subject to the excise tax imposed by Section 4999 of the
1986 Internal Revenue Code, as amended (the "Code"), or any interest or
penalties are incurred by the Employee with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), the Company shall make a payment
(a "Gross-Up Payment") to Employee in an amount such that, after payment by
Employee of all income or other taxes (and any interest and penalties imposed
with respect thereto) and Excise Taxes imposed on the Gross-Up Payment, Employee
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed on the
Payments.

 

II.                                         Subject to the provisions of
Paragraph III of this Exhibit D, all determinations required to be made under
this Exhibit D, including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by a certified public accounting
firm designated by Employee (the "Employee Accounting Firm") which shall provide
detailed supporting calculations both to the Company and to Employee within
fifteen business days of the receipt of notice from Employee chat there has been
a Payment, or such earlier times as is requested by Employee. If the Employee
Accounting Firm determines that no Excise Tax is payable by Employee, it shall,
upon the written request of Employee, furnish Employee with a written opinion
that failure to report the Excise Tax on the Employee's applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty.  The calculations prepared by the Employee Accounting Firm shall be
reviewed on behalf of the Company by the Company's independent auditors (the
"Company Accounting Firm") which shall provide its conclusions, together with
detailed supporting calculations, both to the Company and Employee within
fifteen business days after receipt of the calculations and supporting materials
prepared by the Employee Accounting Firm.  In the event of a dispute between the
Employee Accounting Firm and the Company Accounting firm, such firms shall,
within five business days of receipt of the conclusions and supporting materials
prepared by the Company Accounting Firm, jointly select a third nationally
recognized certified public accounting firm (the "Third Accounting Firm") to
resolve the dispute.  The Third Accounting Firm shall submit its conclusions to
the Company and Employee within fifteen business days after receipt of notice of
its appointment hereunder and the decision of the Third Accounting Firm shall be
final, binding and conclusive upon Employee and the Company subject to any
determination by the IRS.  All fees and expenses of all such accounting firms
shall be borne solely by the Company.  Any Gross-Up Payment shall be paid by the
Company to Employee within five business days after the earlier of acceptance by
the Company of the calculations prepared by the Employee Accounting Firm or the
Company's receipt of the Third Accounting Firm's determination.

 

III.                                       As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
of whether any Gross-Up Payment should be made hereunder, it is possible that a
Gross-Up Payment will have been due but not made by the Company (an
"Underpayment"), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant this
Exhibit D and Employee thereafter is required to make a payment of any Excise
Tax, the Employee Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Employee.

 

IV.                                      Employee shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-up Payment.  Such notification
shall be given as soon as practicable (but not later than ten business days
after Employee is informed in writing of such claim) and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid.  Employee shall not pay such claim prior to the expiration
of the thirty day period following the date on which it gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Company notifies Employee in writing
prior to the expiration of such period that it desires to contest such claim,
Employee shall:

 

1.                  Give the Company any information reasonably requested by it
relating to such claim;

 

2.                  Take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company and acceptable to Employee;

 

3.                  Cooperate with the Company in good faith in order
effectively to contest such claim; and

 

4.                  Permit the Company to participate in any proceedings
relating to such claim.

 

V.                                         The Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with a contest of a claim under Paragraph IV of this
Exhibit D and shall indemnify and hold Employee harmless, on an after-tax basis,
for any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Exhibit D, the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Employee to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine.  If the Company directs
Employee to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Employee on an interest-free basis and shall indemnify
and hold Employee harmless, on an after-tax basis, from any Excise Tax or income
tax (including interest or penalties with respect thereto) imposed with respect
to such advance or with respect to any imputed income with respect to such
advance, provided that if any such advance would be in violation of the
Sarbanes-Oxley Act the Company shall pay, rather than advance, the amounts to
the Employee .  Any extension of the statute of limitations relating to payment
of taxes for the taxable year of Employee with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and Employee
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 

VI.                                      If, after the receipt by Employee of an
amount advanced by the Company pursuant to this Exhibit D, Employee becomes
entitled to receive any refund with respect to such claim, Employee shall
(subject to the Company's complying with the requirements of this Exhibit D)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
the receipt by Employee of an amount advanced by the Company pursuant to this
Exhibit D, a determination is made that Employee shall not be entitled to any
refund with respect to such claim and the Company does not notify Employee in
writing of its intent to contest such denial of refund prior to the expiration
of thirty days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

 